Citation Nr: 0943263	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-37 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for colon cancer as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

The Veteran's colon cancer is not a disability for which 
service connection is presumed for those Veterans exposed to 
Agent Orange, and the Veteran's colon cancer is unrelated to 
the Veteran's military service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by military 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

Here, prior to the September 2006 rating decision on appeal 
an August 2006 letter advised the Veteran of the VCAA, 
including the types of evidence and/or information necessary 
to substantiate his claim and the relative duties upon 
himself and VA in developing his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was sent a 
letter in March 2006 which informed the Veteran of how VA 
assigns disability ratings and effective dates (in the event 
that service connection is granted), as well as the type of 
evidence that impacts these determinations, consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2009, the Veteran's representative asserted that 
the Veteran should be provided a VA examination so that a 
medical opinion could be obtained as to whether the Veteran's 
colon cancer is related to his exposure to Agent Orange.  The 
Board, however, has determined that the evidence of record 
contains sufficient competent medical evidence to decide the 
claim and that it is therefore unnecessary to obtain a 
medical opinion.  As noted below the Veteran did not 
experience colon cancer during service or with a year of 
discharge from service and there is no medical evidence 
linking the Veteran's current colon cancer to a disease or 
injury in service.  See 38 C.F.R. § 3.159(c)(4). 

The record reflects that service treatment records, private 
medical records, and VA medical records have been obtained.  
The Veteran has submitted private medical records and a 
newspaper clipping in support of his claim.  The Veteran has 
not identified any other medical records or evidence 
pertinent to his claim.  While the record indicates that the 
Veteran continued to see a private oncologist, when the VA 
sent the Veteran an authorization form for release of private 
medical information (VA Form 21-4142) in August 2006, the 
Veteran did not return the authorization form.  Instead the 
Veteran responded that he had no further information or 
evidence to give VA and requested the his claim be decided as 
soon as possible.  Accordingly, the Board must make its 
determination on the evidence which is currently of record as 
the Board is unaware of any additional obtainable evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case the Veteran does not claim, and the record does 
not show, that the Veteran experienced colon cancer during 
service or for many years after his discharge from service.  
The Veteran does claim that his colon cancer disability was 
caused by his exposure to Agent Orange or other chemicals 
while serving in Vietnam.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  The record reveals that the 
Veteran's military service included a tour in Vietnam during 
the Vietnam era.  Therefore, his exposure to herbicides is 
presumed.  The Board notes that the Veteran submitted a 
newspaper article in June 2007 which states that high 
concentrations of toxic chemicals related to Agent Orange 
have been found at the site of the old Air Force base in 
Danang, Vietnam.  The Veteran reported that he was at this 
base.  As noted previously, the Veteran's exposure to Agent 
Orange during service is presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Colon cancer is not one of the disabilities for which 
presumptive service connection is provided under 38 C.F.R. 
§ 3.309(e).  Therefore, service connection for colon cancer 
may not be presumed based on an association with herbicide 
exposure.
 
Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the Veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The private medical records show that the Veteran was first 
found to have colon cancer in December 1999.

The Veteran has attributed his colon cancer to his exposure 
to Agent Orange while in service.  Although the Veteran 
maintains that his colon cancer was caused by exposure to 
herbicides in Vietnam, as a layperson he is not qualified to 
furnish a medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of both the VA and private medical evidence reveals 
that no medical provider has indicated that there is any 
relationship between the Veteran's colon cancer and his 
exposure to Agent Orange or to any other incident of service.  
In this case colon cancer was not shown during service or for 
more than 30 years after discharge from service.  
Furthermore, none of the extensive medical evidence relates 
the Veteran's development of colon cancer to service or to 
exposure to herbicides.  Accordingly, the preponderance of 
the evidence is against the Veteran's claim and service 
connection for colon cancer as secondary to exposure to Agent 
Orange is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for colon cancer as 
secondary to Agent Orange exposure is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


